Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 1 of 28 PageID 182



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                 Tampa Division

 JOSEPH AGOSTINO,

             Plaintiff,

 v.                                             Case No. 8:18-cv-1202-CEH-TGW

 ALLY FINANCIAL INC.,

             Defendant.



                     DEFENDANT ALLY FINANCIAL INC.’S
                  MOTION AND MEMORANDUM IN SUPPORT TO
                  COMPEL ARBITRATION AND DISMISS ACTION


              EXHIBIT 1 – DECLARATION OF LEANDRIAN WRIGHT
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 2 of 28 PageID 183



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                    Tampa Division

 JOSEPH AGOSTINO,

                Plaintiff,

 v.                                                            Case No. 8:18-cv-1202-CEH-TGW

 ALLY FINANCIAL INC.,

                Defendant.

                         DECLARATION OF LEANDRIAN WRIGHT

        I, LeAndrian Wright, declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746,

 that the foregoing is true and correct to the best of my knowledge, information, and belief.

        1.      My name is LeAndrian Wright. I am a resident of the state of Texas. I am above

 the age of eighteen and am competent to testify to all matters contained herein.

        2.      I am employee and an authorized representative of Ally Financial Inc. (“Ally”), and

 I am authorized to make this Declaration on behalf of Ally.

        3.      I have personal knowledge of the facts contained in this Declaration by virtue of

 my position for Ally, my familiarity with the company’s practices and procedures, and based upon

 my review of the relevant business records and other documents of Ally reference herein, which

 were created and maintained in the ordinary course of business. If I were called upon to testify to

 these facts, I could and would competently do so.

        4.      I have reviewed the document attached hereto as Exhibit A, which was made and

 is maintained in the ordinary course of Ally’s regularly conducted business activities, at the times

 noted in the document, by individuals with personal knowledge of the information contained




                                                  1
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 3 of 28 PageID 184



 therein. It is the regular practice of Ally to keep and maintain this document in the ordinary course

 of business.

        5.        Exhibit A is a true and correct copy of the Retail Installment Contract (the

 “Contract”) dated October 29, 2016, which Plaintiff Joseph A. Agostino entered with Bill Currie

 Ford Inc. (“Seller”) and Ally to finance the purchase of a 2012 Nissan Titan, bearing Mr.

 Agostino’s signature. Mr. Agostino’s signature is on the Contract.

        6.        The Contract was assigned by the Seller to Ally. The Contract states that “Seller

 assigns its interest in this contract to Ally Financial (Assignee) under the terms of Seller’s

 agreement(s) with Assignee.” See Ex. A., p. 1.

        7.        The agreement that governs assignment of contracts was originally formed between

 the Seller and GMAC Inc. (“GMAC”).

        8.        GMAC Inc. was rebranded in 2010, and the company name was changed to Ally

 Financial Inc.

        9.        I have reviewed the document attached hereto as Exhibit B, which was made and

 is maintained in the ordinary course of Ally’s (formerly GMAC) regularly conducted business

 activities, at the times noted in the document, by individuals with personal knowledge of the

 information contained therein. It is the regular practice of Ally (formerly GMAC) to keep and

 maintain this document in the ordinary course of business.

        10.       Exhibit B is a true and correct copy of the agreement between Seller and GMAC

 dated May 7, 2010, which governs the assignment of the Contract attached hereto.

        11.       Mr. Agostino has never disputed the validity of the Contract, nor has he disputed

 his signatures on the Contract.




                                                  2
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 4 of 28 PageID 185
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 5 of 28 PageID 186



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                 Tampa Division

 JOSEPH AGOSTINO,

             Plaintiff,

 v.                                             Case No. 8:18-cv-1202-CEH-TGW

 ALLY FINANCIAL INC.,

             Defendant.



                     DEFENDANT ALLY FINANCIAL INC.’S
                  MOTION AND MEMORANDUM IN SUPPORT TO
                  COMPEL ARBITRATION AND DISMISS ACTION


              EXHIBIT A – DECLARATION OF LEANDRIAN WRIGHT
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 6 of 28 PageID 187
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 7 of 28 PageID 188
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 8 of 28 PageID 189



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                 Tampa Division

 JOSEPH AGOSTINO,

             Plaintiff,

 v.                                             Case No. 8:18-cv-1202-CEH-TGW

 ALLY FINANCIAL INC.,

             Defendant.



                     DEFENDANT ALLY FINANCIAL INC.’S
                  MOTION AND MEMORANDUM IN SUPPORT TO
                  COMPEL ARBITRATION AND DISMISS ACTION


              EXHIBIT B – DECLARATION OF LEANDRIAN WRIGHT
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 9 of 28 PageID 190
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 10 of 28 PageID 191
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 11 of 28 PageID 192
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 12 of 28 PageID 193
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 13 of 28 PageID 194
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 14 of 28 PageID 195
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 15 of 28 PageID 196
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 16 of 28 PageID 197
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 17 of 28 PageID 198
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 18 of 28 PageID 199
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 19 of 28 PageID 200
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 20 of 28 PageID 201
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 21 of 28 PageID 202
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 22 of 28 PageID 203
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 23 of 28 PageID 204
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 24 of 28 PageID 205
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 25 of 28 PageID 206
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 26 of 28 PageID 207
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 27 of 28 PageID 208
Case 8:18-cv-01202-CEH-TGW Document 28-1 Filed 12/07/18 Page 28 of 28 PageID 209
